DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to application number 16/580,485 filed 09/24/2019

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to A waste container, classified in B65D 90/041.
II. Claims 16-20, drawn to A method of storing, classified in A62D 3/00.
During a telephone conversation with Steven Tepera on Wednesday June 15, 2022 a provisional election was made without traverse to prosecute the invention of group II, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims16-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected, wherein claim 8 recites the limitation "the steel container" and “expandable pleats”. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Navin (US 6,305,845).

1: Navin discloses a container for hazardous waste, comprising:

a hangable bag 10 having an interior volume, the hangable bag being constructed at least in part of collapsible material and configured to be lifted and configured to support an interior bladder, and the interior volume being variable (col. 2, ll. 30-40): and

an interior bladder 25, the interior bladder connectable with a through port to a lid 32 (fig. 1).

3: Navin discloses the container of claim 1, further comprising a lid 30 having supports 31, the supports arranged to lift the hangable bag, and a through port;

and wherein the hangable bag comprising lifting straps 14 and the supports on the lid are lift strap connectors, mateable with the lifting straps (col. 2, ll. 51-60).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Navin (US 6,305,845) in view of Pudd (US 5,547,331).

2: Navin discloses the claimed invention as applied to claim 1 but fails to disclose pleated sections. Pudd teaches the container wherein the hangable bag 70 has an initial diameter at a cross section, the hangable bag comprising a plurality of expandable pleats 126, wherein said expandable pleats are expandable to a second diameter greater than the initial diameter at the cross section (col. 9, ll. 35-50; fig. 10). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the bag of Navin to include the pleated sections of Pudd to accommodate the addition or removal products into and out of the bag.


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Navin (US 6,305,845).

4: Navin discloses a container having a specific shape (fig. 1) but fails to teach a tapered shape. Since the criticality of the shape has not been expressed, a modification in the shape of the container would be obvious to one having ordinary skill in the art. It is noted that it would have been an obvious matter of design choice to change the slit into a C shape, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey 357 F.2d 669, 149 USPQ 47 (CCPA 1966) MPEP 214.04 IV B   


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Navin (US 6,305,845) in view of Campbell (US 3,219,240).

6: Navin discloses the claimed invention as applied to claim 3 but fails to disclose a clamp on the spout. Campbell teaches the container of claim 3, wherein the through port in the lid 22 comprises a down spout 21, and the interior bladder 11is constrainable against the down spout with a ring clamp 31 (fig. 3 and 8). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the spout of Navin to include the spout and ring clamp of Campbell to provide a secure and sealed connection of the bladder and lid. 



Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Navin (US 6,305,845) in view of Campbell (US 3,219,240) in view of Tom (US 2013/0193164).

7: Navin-Campbell discloses a liner for the container for hazardous waste of claim 6, but fails to disclose a steel liner. Tom teaches the hazardous container further comprising a steel liner sized to receive the hangable bag, the lid, and the interior bladder ([0171]). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the container system of Navin-Campbell to include the steel liner of Tom to prevent gas leaking from the inside of the container.

Claim(s) 5 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Navin (US 6,305,845) in view of Galvin (US 2016/0130078).

5: Navin discloses the claimed invention as applied to claim 1 but fails to disclose PVC material. Galvin teaches the container of claim 1, wherein the interior bladder comprises at least 60 mil PVC material (Galvin; [0019]). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the material of Navin to inclide the PVC material of Galvin to reduce gas permeability and maintain the structural integrity of the bladder. 

11, 13: Navin discloses a waste storage container, comprising:

a liner 10: a liftable lid 30 adapted to be placed atop the cylindrical liner and to be lifted from the cylindrical liner (fig. 3);

a flexible bag system comprising at least a first bag 29 the first bag having an inner volume and adapted to hang from the liftable lid (fig. 1).

Navin fails to disclose a stored second bag. Galvin teaches substantially cylindrical liner 203 and first and second bags 201B, 401 and the second bag placeable inside the inner volume of the first bag and sealable (fig. 4). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the storage container of Navin to include the multi- bag system of Galvin to include a variety of stored products.

12: Navin-Galvin discloses the waste storage container of claim 11 wherein the liftable lid further comprises a connection section 32, wherein the connection section is positioned to allow a connection with the second bag and the lid, and to allow a pass-through section from above the lid to an inner volume of the second bag (Navin; fig. 1).

14: Navin-Galvin discloses the waste container of claim 11 wherein the flexible bag system comprises a puncture resistant material and a water-proof material (Galvin; [0019]).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Navin (US 6,305,845) in view of Galvin (US 2016/0130078) in view of Pudd (US 5,547,331).

15: Navin-Galvin discloses the waste container of claim 14 but fails to disclose expandable sections. Pudd teaches wherein the flexible bag system comprises a plurality of expansion locations 126, wherein the expansion locations allow a horizontal dimension of the flexible bag system to exceed a horizontal dimension of the cylindrical liner when the flexible bag system is outside the cylindrical liner (col. 9, ll. 35-50; fig. 10). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the bag of Navin to include the pleated sections of Pudd to accommodate the addition or removal products into and out of the bag.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735   

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735